Citation Nr: 1008449	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Service connection for gastroesophageal reflux disease 
(GERD), to include claimed as secondary to posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1966 to June 1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied service connection 
for GERD and hypertension.  The Veteran submitted a notice of 
disagreement with regard to both issues but did not perfect 
an appeal for hypertension.  Therefore, this issue is not 
before the Board.

In his October 2007 Substantive Appeal, the Veteran indicated 
that he wanted a hearing before the Board at the RO.  A 
hearing was scheduled for May 2009, but the Veteran did not 
appear and did not provide any explanation for his absence.  
Accordingly, his request for a hearing is considered 
withdrawn, and the Board may proceed with review of the 
claims.

The issues of service connection for perforated bowel and 
other conditions resulting from VA medical treatment have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for GERD, which he 
contends is caused by his service-connected PTSD.  VA 
treatment records indicate that he was prescribed medication 
for "stomach acid" as early as May 2005, and that he 
continued to use this medication through May 2007.  Although 
there is no diagnosis of GERD in the record, he reported a 
history of GERD in June 2006 and stated that he takes an 
antacid regularly at home.  No VA examination has been 
conducted.  

The RO has been unable to obtain the Veteran's service 
records as they were destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  When records in government 
custody are lost or destroyed, VA has a heightened duty to 
consider the benefit of doubt doctrine, to assist the 
claimant in developing the claim, and to explain its 
decision.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The evidence establishes that the Veteran has a gastric 
condition for which he is required to take medication.  In 
order to give him every consideration with respect to the 
present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
likely etiology of his claimed reflux 
disease.  The claims file should be made 
available to the examiner for review.  The 
examiner should conduct a thorough 
examination and provide a diagnosis for any 
pathology found.  Based on the examination 
and review of the record, the examiner 
should answer the following questions:  

a)	Is it at least as likely as not (50 
percent or higher degree of 
probability) that any currently 
diagnosed gastric disorder is caused 
by any incident of service, to include 
as secondary to service-connected 
PTSD?

(b)	If not, is it at least as likely as 
not that that the condition is 
aggravated by the Veteran's service-
connected PTSD?

"Aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a 
temporary flare-up of symptoms, beyond 
its natural progression.  If 
aggravation is present, the physician 
should indicate, to the extent 
possible, the approximate level of 
severity of the condition before the 
onset of the aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed.

2.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


